           Case 1:20-cv-01823-ALC Document 38 Filed 09/21/20 Page 1 of 2


                                                                                                     9/21/2020
NIXON PEABODY LLP
Daniel A. Schnapp
Eric M. Ferrante
55 West 46th Street
New York, NY 10036-4120
Phone: (212) 940-3000
dschnapp@nixonpeabody.com
eferrante@nixonpeabody.com
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------- X
                                                                 :
 THOMAS K. RONALD and                                            :
 CATHERINE B. RONALD,
                                                                 :
                                                Plaintiffs,      :
                                                                 :
                           - against -                           :   Civil Action No. 1:20-cv-1823
                                                                 :
 REAL ESTATE HOTEL INC., ASSETS PLUS,                            :   Hon. Andrew L. Carter, Jr.
 and JOHN DOES 1-10,
                                                                 :
                                                 Defendants. :
                                                                 :
 -------------------------------------------------------------- X


                                         DEFAULT JUDGMENT

        Upon the Complaint of Plaintiffs Thomas K. Ronald and Catherine B. Ronald

(collectively, “Plaintiffs”), filed on March 2, 2020 against Defendants Real Estate Hotel Inc.

(“REH”) and Assets Plus (“Assets Plus”); and

        Upon the Motion for Default Judgment of Plaintiffs filed July 9, 2020 (the “Motion”);

and

        Plaintiffs having duly served REH, by service of a copy of the Summons and Complaint

in this action on March 9, 2020; and
          Case 1:20-cv-01823-ALC Document 38 Filed 09/21/20 Page 2 of 2




       Plaintiffs having duly served Assets Plus, by service of a copy of the Summons and

Complaint in this action on May 6, 2020; and

       REH and Assets Plus having failed to appear, answer, plead, or otherwise move with

respect to the Complaint within the statutory period; and

       The Clerk of this Court having certified the default of REH on April 19, 2020 and the

default of Assets Plus on June 5, 2020; and

                                      21 2020 granting the Motion, it is
       Upon the Order dated September __,

       ORDERED, ADJUDGED and DECREED that all allegations pleaded in the Complaint

are deemed to be true as against Defendants REH and Assets Plus; and it is further

       ORDERED, ADJUDGED and DECREED that the Clerk of this Court shall enter

judgment against Defendants REH and Assets Plus, with respect to Plaintiffs’ Racketeer

Influenced and Corrupt Organizations and Breach of Contract claims, in the amount of $380,988,

plus prejudgment interest at the rate of 9% per annum from November 6, 2019 to date of

                              35,792
judgment, in the amount of $_____________, plus post-judgment interest, pursuant to 28 U.S.C.

§ 1961, plus attorneys’ fees and costs; and it is further

       ORDERED, ADJUDGED and DECREED that Plaintiffs should file any motion for

attorneys' fees within 30 days of the filing of this Judgment.


Dated: New York, New York
                  21 2020
       September ___,                          SO ORDERED: ________________________
                                                           Andrew L. Carter, Jr. U.S.D.J.
